Citation Nr: 0913213	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-25 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which, in pertinent part, denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  

In November 2008, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - commonly referred to 
as a Travel Board hearing.  During the hearing, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  

Regrettably, the Board is remanding the Veteran's claim for 
service connection for bilateral hearing loss to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

There is probative medical evidence for and against the 
Veteran's claim for tinnitus, so it is just as likely as not 
this condition is related to his military service - and, 
in particular, to excessive noise exposure (acoustic trauma).


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) revised 
VA's obligations to notify and assist Veterans in developing 
their claims for benefits.  The VCAA was codified at 38 
U.S.C.A. § 5100, et seq., and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA requires that VA advise the Veteran of 
the evidence needed to substantiate his claim and explain 
what evidence VA is obligated to obtain or to assist him in 
obtaining and what information or evidence he is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These requirements apply to 
all five elements of a claim - including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And to the extent possible, this notice should be provided 
prior to initially adjudicating the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  If, however, there was no notice prior to 
the initial adjudication of the claim or the notice provided 
prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since the Board is granting the Veteran's claim - in 
full, there is no need to discuss whether there has been 
compliance with the notice-and-duty-to-assist provisions of 
the VCAA because even were the Board to assume, for the sake 
of argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102; see also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II.  Entitlement to Service Connection for Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  Here, the report of the 
Veteran's February 2005 VA Compensation and Pension 
Examination (C&P Exam) provides a diagnosis of bilateral 
tinnitus.  Consequently, there is no disputing the Veteran 
has this claimed condition; rather, the determinative issue 
is whether it is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
loud noise from weapons fire, jet bomber, and other engine 
noise, as well as sonic booms while serving in the Marine 
Corps.  See the transcript of his November 2008 hearing 
testimony.  He testified that one day while in infantry 
training he did not have his ear plugs and was exposed to 
noise of weapons fire, including rocket launchers and hand 
grenades; that while in electronics training in San Diego, 
California, he was exposed to jet engine noise as they were 
located at the San Diego International Airport; that while 
stationed at Cherry Point Naval Marine Corps Air Station, 
North Carolina, he was exposed to sonic booms produced by F-4 
Phantom jets; that while stationed at Camp Hanson Marine 
Base, Okinawa, Japan, he was exposed to engine noise from the 
B-52s flying into and out of nearby Cadina Air Force Base; 
that while flying in a C-130 in Da Nang, Vietnam, he 
experienced problems with his ears; and that he was exposed 
to engine noise in an electronics shop in Albany, Georgia.



The Veteran's military personnel records indicate that his 
military occupational specialty (MOS) was radio relay 
repairman, and that he served at those locations where he 
asserts he was exposed to excessively loud noise.  His 
military personnel records also show he earned the 
sharpshooter badge on both the rifle and pistol - so his 
asserted participation in infantry and weapons training is 
also supported by the record.  Therefore, the Board finds 
there is credible evidence he sustained the type acoustic 
trauma claimed in service.  Cf. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

But even acknowledging the Veteran has tinnitus currently, 
and that he was exposed to noise while in service in the 
manner alleged, there still must be competent medical nexus 
evidence establishing a relationship between his current 
tinnitus and that noise exposure coincident with his military 
service.  And, as a layman, he is incapable of providing this 
necessary linkage, himself, though tinnitus (i.e., ringing in 
the ears) is, by its very nature, a subjective condition 
capable of lay observation and experience.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In February 2005, VA provided the Veteran a C&P Exam for an 
opinion concerning the nature and etiology of his tinnitus.  
Upon considering the Veteran's pertinent medical and other 
history, as reflected in the relevant evidence in the claims 
file, as well as the results of an objective evaluation, the 
VA C&P examiner determined it is not likely that the 
Veteran's tinnitus is related to time spent in the military.  
In coming to this conclusion, the VA C&P examiner discussed 
the Veteran's 
pre-existing bilateral hearing loss and further provided that 
the Veteran's tinnitus "could be just as likely due to the 
pre-existing condition." 

The Board also sees, however, that the Veteran has submitted 
a September 2005 letter from a private physician, Dr. D.C.A., 
regarding the nature and etiology of the tinnitus.  Upon 
discussing the Veteran's medical history as provided by him, 
including information regarding his asserted in-service noise 
exposure, Dr. D.C.A. determined that it is as likely as not 
that the Veteran's tinnitus is "directly related to his 
military service."  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  And, a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

While the Board may not reject a medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The VA examiner's report indicates that he reviewed the 
Veteran's claims file, while it is evident that Dr. D.C.A. 
did not have access to the file and, instead, relied on the 
Veteran's self-reported history.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

And so, as the Board does not reject the Veteran's assertions 
regarding his 
in-service exposure to acoustic trauma, the Board finds that 
Dr. D.C.A.'s opinion that there is a positive etiological 
relationship between the Veteran's tinnitus and his military 
service is well-reasoned and has a proper factual foundation.  
See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  There is 
no indication or reason to believe Dr. D.C.A. relied on 
erroneous information in forming the basis of his opinion, 
especially inasmuch as the Veteran's credibility has not been 
called into question.  Dr. D.C.A.'s opinion, therefore, is 
entitled to probative weight just as the VA C&P examiner's 
opinion is.  However, the Board finds that the VA examiner's 
opinion, as it waivers between alternate theories of 
etiology, lacks the necessary degree of medical certainty 
required for disputing service connection.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); see, too, Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  

And so, the Board finds there is probative medical evidence 
for and against the Veteran's claim, in turn meaning it is 
just as likely as not that his tinnitus is related to his 
military service - and, in particular, to excessive noise 
exposure (acoustic trauma).  So service connection is 
warranted when all reasonable doubt is resolved in his favor.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  See, too, Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (the Board may not reject a favorable medical 
opinion based on its own unsubstantiated medical 
conclusions); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Claiborne v. Nicholson, 19 
Vet. App. 181, 186 (2005); Prejean v. West, 13 Vet. 444, 448-
499 (2000).  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is also requesting service connection for 
bilateral hearing loss.  

As previously stated, service connection is granted for 
current disability resulting from injury or disease incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The report of the Veteran's February 2005 VA C&P Exam 
confirms he has a current diagnosis of right mild to severe 
high frequency sensorineural hearing loss and left moderate-
severe to severe high frequency sensorineural hearing loss.  
The results of puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
30
50
LEFT
5
5
10
60
60

And his speech recognition scores were 100 in each of his 
ears, right and left. 

Consequently, there is no disputing the Veteran has this 
claimed condition; rather, the determinative issue is whether 
it is somehow attributable to his military service - and, in 
particular, to any acoustic trauma or other injury to his 
ears he may have sustained in service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, as also previously stated, the Veteran 
asserts that he was exposed to loud noise from weapons fire, 
jet, bomber, and other engine noise, as well as sonic booms 
while serving in the Marine Corps.  See his November 2008 
hearing testimony.   And, as previously stated and for the 
reasons discussed above, the Board finds that there is 
credible evidence he sustained the type acoustic trauma 
claimed in service.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d).

However, even acknowledging the Veteran has bilateral hearing 
loss currently, and that he was exposed to noise while in 
service in the manner alleged, there still must be competent 
medical nexus evidence establishing a relationship between 
his current bilateral hearing loss and that noise exposure 
coincident with his military service.  And, as a layman, he 
is incapable of providing this necessary linkage, himself.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The record indicates that the Veteran entered the military 
with some degree of pre-existing bilateral hearing loss.  The 
report of his September 1964 enlistment exam provides that 
the results of puretone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
-10
-10
-5
-5
25
LEFT
-10
-10
-10
5
25
45

That is, according to the results of his induction 
examination, the Veteran's hearing was outside of the 
thresholds for normal hearing as to his right ear at 6000 
Hertz and as to his left ear at 4000 and 6000 Hertz, as 
threshold levels higher than 0 to 20 decibels indicate some 
degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  And, although such a degree of hearing loss 
does not rise to the level of a disability according to 
VA standards, it is evidence of impaired hearing and suggests 
that the Veteran entered military service with some degree of 
pre-existing bilateral hearing loss.  See 38 C.F.R. § 3.385.

If a pre-existing disability is noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

As to his hearing upon discharge, the Veteran's January 1969 
military discharge examination report notes that he had 
"high hearing tone loss" as to both his right and left 
ears.  But the report does not provide any measurements 
pertaining to his puretone thresholds as to either ear.  

In February 2005, VA provided the Veteran a C&P Exam for an 
opinion concerning the nature and etiology of his bilateral 
hearing loss.  Upon considering the Veteran's pertinent 
medical history, as reflected in the relevant evidence in the 
claims file, as well as the results of on objective 
examination, the VA examiner determined that it is not likely 
that the Veteran's hearing loss is related to time spent in 
the military.  In coming to this conclusion, the VA examiner 
discussed the Veteran's pre-existing bilateral hearing loss, 
but there was no mention, however, as to whether the 
Veteran's bilateral hearing loss which, as mentioned, was 
noted during his military induction examination when entering 
service, was aggravated during service beyond its natural 
progression.  See again 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).    

The Board sees that the Veteran has submitted a September 
2005 letter from a private physician, Dr. D.C.A., regarding 
the nature and etiology of his bilateral hearing loss.  Upon 
discussing the Veteran's medical history as provided by him, 
including information regarding his asserted in-service noise 
exposure, Dr. D.C.A. provided that it is as likely as not 
that the Veteran's hearing loss is "directly related to his 
military service."  However, again, there was no mention as 
to whether the Veteran's bilateral hearing loss was 
aggravated during service beyond its natural progression.  
See again 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).    

Accordingly, the case is REMANDED for the following action:

1.  Have a VA examiner submit a 
supplemental opinion indicating whether 
the Veteran's bilateral hearing loss, 
which was documented during his military 
induction examination, was at least as 
likely as not chronically (meaning 
permanently) aggravated by his military 
service beyond its natural progression  -
particularly taking into account the 
nature of acoustic trauma to which he was 
exposed in service.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

2.  Then readjudicate the claims for 
service condition for bilateral hearing 
loss in light of the additional evidence.  
If the disposition remains unfavorable, 
send the Veteran and his representative 
another supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


